 



EXHIBIT 10.5.9
KANSAS CITY SOUTHERN
1991 AMENDED AND RESTATED STOCK OPTION
AND PERFORMANCE AWARD PLAN
(As Amended and Restated Effective as of August 7, 2007)
RESTRICTED SHARES AWARD AGREEMENT
     By this Agreement, Kansas City Southern, a Delaware corporation (the
“Company”), awards to you, [Name], a consultant to the Company or a Subsidiary,
as Grantee, that number of shares (“Restricted Shares”) of the Company’s Common
Stock, $.01 par value, set forth below, subject to the terms and conditions set
forth below and in the attached Exhibit A hereto and in the Kansas City Southern
1991 Amended and Restated Stock Option and Performance Award Plan (As Amended
and Restated Effective as of August 7, 2007), as may from time to time be
amended (the “Plan”), all of which are an integral part of this Agreement.

     
Grant Date
  [Date]  
Period of Restriction
  (a) One-third (1/3) of the number of Restricted Shares will vest on the last
business day of the month in which occurs the first anniversary of the Grant
Date; and  
 
  (b) One-third (1/3) of the number of Restricted Shares will vest on the last
business day of the month in which occurs the second anniversary of the Grant
Date; and  
 
  (c) One-third (1/3) of the number of Restricted Shares will vest on the last
business day of the month in which occurs the third anniversary of the grant
date.  
Number of Restricted Shares
  [Shares]

     The Award evidenced by this Agreement shall not be effective until you have
indicated your acceptance of this Agreement by signing one copy of this
Agreement in the space provided below and returning it to the Corporate
Secretary’s Office, in the envelope provided, within ten (10) days after your
receipt of this Agreement from the Company. You should retain one copy of this
Agreement for your records.

                  Kansas City Southern    
 
           
 
  By:        
 
           
 
      [Name and Title]    
ACCEPTED AND AGREED:
           
 
           
 
[Name and Address]
           
 
           
Dated:                      , 200      
           

 



--------------------------------------------------------------------------------



 



EXHIBIT A
to
RESTRICTED SHARES AWARD AGREEMENT
     1. Plan Governs. The Award and this Agreement are subject to the terms and
conditions of the Plan. The Plan is incorporated in this Agreement by this
reference. All capitalized terms used in this Agreement have the meaning set
forth in the Plan unless otherwise defined in this Agreement. By executing this
Agreement, you acknowledge receipt of a copy of the Plan and the prospectus
covering the Plan and you acknowledge that the Award is subject to all the terms
and provisions of the Plan. You further agree to accept as binding, conclusive
and final all decisions and interpretations by the Plan Committee with respect
to any questions arising under the Plan.
     2. Payment. The Restricted Shares are awarded to you without requirement of
payment.
     3. Transfer Restrictions. Until the restrictions lapse, the Restricted
Shares may not be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by you, and any such purported assignment, alienation,
pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable; provided that the designation of a beneficiary pursuant to
Article 11 of the Plan shall not constitute an assignment, alienation, pledge,
attachment, sale, transfer or encumbrance. Certificates will be transferred to
you only as provided in paragraph 4 of this Exhibit A.
     4. Certificates. You will receive certificates for the number of your
Restricted Shares with respect to which the restrictions have lapsed. Until the
restrictions lapse, your Restricted Shares either will be evidenced by
certificates held by or on behalf of the Company (in which case you will sign
and deliver to the Company a stock power relating to the Restricted Shares so
that the Company may cancel the Restricted Shares in the event of forfeiture),
or the Restricted Shares will be reflected in a book-entry form or other account
maintained by the Company, as determined by the Company.
     5. Rights as Stockholder. During the Period of Restriction you will have
all of the rights of a stockholder of the Company with respect to the Restricted
Shares
     6. Lapse of Restrictions. The Restricted Shares will no longer be subject
to restrictions upon the first of the following events to occur:
          (a) The end of the Period of Restriction, provided your Termination of
Affiliation does not occur prior to that date; or
          (b) Your Termination of Affiliation due to your death; or
          (c) Your Termination of Affiliation due to your Disability; or
          (d) A Change in Control.
     7. Acceleration of Vesting. The Committee may at any time or times in its
discretion accelerate the vesting of some or all of your Restricted Shares by
specifying a date, other than what is provided in this Agreement, on which such
Shares will no longer be subject to

2



--------------------------------------------------------------------------------



 



restrictions. Any such Shares that are then vested under this paragraph 7 will
not be forfeited under paragraph 8 of this Exhibit A.
     8. Forfeiture. If you have a Termination of Affiliation prior to any of the
events specified in paragraph 6 of this Exhibit A, then you will forfeit all of
your Restricted Shares upon such Termination of Affiliation. All of your rights
to and interest in any Restricted Shares that are forfeited under this paragraph
8 will terminate upon forfeiture. You agree to immediately repay to the Company
all dividends, if any, paid in cash or in stock with respect to your forfeited
Restricted Shares.
     9. No Right to Continued Service. Nothing in this Agreement shall interfere
with or limit in any way the right of the Company or a Subsidiary to terminate
your consulting service at any time, nor confer upon you the right to continue
in the provision of consulting service to the Company or a Subsidiary.
     10. Notices. Any notice to be given under the terms of this Agreement to
the Company shall be addressed to the Company in care of its Secretary. Any
notice to be given to you shall be addressed to you at the address listed in the
Company’s records. By written notice referencing this paragraph of this
Agreement, either party may designate a different address for notices. Any
notice under this Agreement to the Company shall become effective upon receipt
by the Company. Any notice under this Agreement to you will be deemed to have
been delivered to you when delivered in person or when deposited in the United
States mail, addressed to you at your address on the shareholder records of the
Company, or such other address as you have designated under this paragraph.
     11. Tax Consultation. Your signature on this Agreement means that you
understand that you may incur tax consequences as of any date that a number
(which may be all or part) of your Restricted Shares would no longer be
forfeited if you were to have a Termination of Affiliation on such date. You
agree to consult with any tax consultants you think advisable in connection with
the Restricted Shares and you acknowledge that you are not relying, and will not
rely, on the Company or any Subsidiary for any tax advice. Please see
Section 16.2 of the Plan regarding Code Section 83(b) elections.
     12. Amendment. The Company reserves the right to amend the Plan at any
time. The Committee reserves the right to amend this Agreement at any time.
     13. Severability. If any part of this Agreement is declared by any court or
governmental authority to be unlawful or invalid, such unlawfulness or
invalidity shall not serve to invalidate any part of this Agreement not declared
to be unlawful or invalid. Any part so declared unlawful or invalid shall, if
possible, be construed in a manner which gives effect to the terms of such part
to the fullest extent possible while remaining lawful and valid.
     14. Applicable Law. This Agreement shall be governed by the laws of the
State of Delaware other than its laws respecting choice of law.
     15. Headings. Headings are provided herein for convenience only and are not
to serve as a basis for interpretation or construction of this Agreement.

3